DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because in Figure 1, numerals “9” and “20” are not described in the specification; in Figure 2, numerals “33”, “34”, “35”, “36” and “37” are not described in the specification; in Figure 3, numerals “23”, “24” and “25” are not described in the specification. Applicant is cautioned not to introduce new matter into the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide support for 8.8% cellulose, 6.4% sodium hydroxide, ripeness index of 18.5 – 19.5 (see claims 1 and 2); zinc pyrithione (see claims 4 and 7).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 1, line 9 and in claim 2, line 9, there is an extra period in each one of these claims (a claim must include only one period, at the end of the claim).
            In claim 7, line 2, the expression “could be” renders the claim indefinite because it is not clear if zinc pyrithione is, or is not, used.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is a “use” claim without any recited steps.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Foss et al (U.S. Patent Application Publication 2012/0094120 A1).
Regarding claim 6, Foss et al (see the entire document, in particular, paragraphs [0003], [0008] and [0016]; Figure 1) teaches an anti-microbial, dyed viscose filament rayon (see paragraphs [0003], [0008] and [0016] of Foss et al). Note that claim 6 is a product-by-process claim, and even though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself, and does not depend on its method of production (see MPEP § 2113).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhlmann et al (U.S. Patent Application Publication 2012/0301528 A1) in combination with Nash (U.S. Patent 2338,196 A), Carney et al (U.S. Patent 3,529,052 A), Cox et al (U.S. Patent 2,852,333 A), Charch et al (U.S. Patent 2,249,745 A) and Goto (U.S. Patent 3,757,211 A).
Regarding claim 1, Uhlmann et al (see the entire document, in particular, paragraphs [0002], [0084], [0109] and [0126]) teaches a process of making an anti-microbial viscose filament rayon (see paragraphs [0002] and [0126] of Uhlmann et al), but Uhlmann et al does not explicitly teach (1) the claimed features of the viscose process. Nash (see the entire document, in particular, page 1, col. 1, lines 1-2 and 26-27; page 3, col. 1, lines 51-53, 56-63 and 70-75; page 3, col. 2, lines 15-19 and 50-52) teaches a process of making viscose filament rayon (see page 1, col. 1, lines 1-2 and 26-27 of Nash), including the steps of (a) treatment with sodium hydroxide (see page 3, col. 1, lines 51-53 of Nash); (b) temperature reduction (see page 3, col. 1, lines 56-60 of Nash); (c) treatment with carbon disulfide (see page 3, col. 1, lines 60-63 of Nash); (d) mixing (see page 3, col. 1, lines 70-75 of Nash); (e) filtering (see page 2, col. 2, lines 15-19 of Nash); (f) deaerating (see page 3, col. 2, lines 50-52 of Nash); (f) filtering again (see page 3, col. 2, lines 50-52 of Nash); and (h) wet-spinning (see page 3, col. 2, lines 50-52 of Nash), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture a viscose filament rayon by the viscose 
Regarding claims 3, 5 and 7, see paragraph [0109] of Uhlmann et al.
Regarding claim 4, see paragraph [0084] of Uhlmann et al.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al (U.S. Patent Application Publication 2012/0094120 A1) in combination with Nash (U.S. Patent 2338,196 A), Carney et al (U.S. Patent 3,529,052 A), Cox et al (U.S. Patent 2,852,333 A), Charch et al (U.S. Patent 2,249,745 A) and Goto (U.S. Patent 3,757,211 A).
Regarding claim 2, Foss et al (see the entire document, in particular, paragraphs [0003] and [0016]; Figure 1) teaches a process of making an anti-microbial, dyed viscose rayon filament (see paragraphs [0003], [0008] and [0016]; Figure 1 of Foss et al), but Foss et al does . 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhlmann et al (U.S. Patent Application Publication 2012/0301528 A1) in combination with Charch et al (U.S. Patent 2,249,745 A).
Regarding claim 6, Uhlmann et al (see the entire document, in particular, paragraphs [0002], [0084], [0109] and [0126]) teaches an anti-microbial viscose filament rayon (see paragraphs [0002] and [0126] of Uhlmann et al), except that Uhlmann et al does not explicitly teach (1) that the filament is white. Charch et al (see the entire document, in particular, page 1, col. 1, lines 10-30; page 3, col. 1, lines 45-51; page 3, col. 2, line 50 to page 4, col. 1, line 4; page 4, col. 2, lines 9-19; Figure 3) teaches a viscose rayon filament (see page 1, col. 1, lines 10-30 and page 4, col. 2, lines 9-19 of Charch et al), wherein the filament is white (see page 3, col. 2, line 50 to page 4, col. 1, line 4; Figure 3 of Charch et al; bleaching makes the filaments white by removing any color), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a white filament in Uhlmann et al in view of Charch et al in order to provide a filament having a desired color. Note that claim 6 is a product-by-process claim, and even though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself, and does not depend on its method of production (see MPEP § 2113). Furthermore, claim 1 does not recite any step of dyeing and thus, claim 6 is limited to white filaments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bockno (GB 2042970 A) is of interest.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner




/LEO B TENTONI/             Primary Examiner, Art Unit 1742